 



Exhibit 10.3
FORM OF WARRANT
THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.
TETON ENERGY CORPORATION
COMMON STOCK PURCHASE WARRANT
Original Issue Date: APRIL 2, 2008
Void After: 11:59 P.M., APRIL 1, 2010
This Warrant is Issued to _________________ (hereinafter called the “Holder,”
which term shall include the Holder’s legal representatives, heirs, successors
and permitted assigns) by Teton Energy Corporation, a Delaware corporation
(hereinafter referred to as the “Company”). This Warrant may be transferred by
the Holder in accordance with the provisions of Section 12.
     1. Exercise of Warrant. For value received and subject to the terms and
conditions hereinafter set forth, the Holder is entitled, upon surrender of this
Warrant at any time on or after July 2, 2008 and on or prior to April 1, 2010
(the “Exercise Date”) (with the subscription form annexed hereto (the
“Subscription Form”) duly executed) at the office of the Company at 410 17th
Street, Suite 1850, Denver, Colorado 80202, or such other office in the United
States of which the Company shall notify the Holder hereof in writing, to
purchase from the Company, at the purchase price hereinafter specified (as
adjusted from time to time, the “Exercise Price”), _______ shares (the “Warrant
Shares”) (as adjusted from time to time) of the Common Stock, $0.001 par value
per share, of the Company (the “Common Stock”). The initial Exercise Price shall
be $6.00 per share.
     2. Issuance of Stock Certificates. As promptly as practicable after
surrender of this Warrant and receipt of payment of the Exercise Price, the
Company shall issue and deliver to the Holder a certificate or certificates for
the shares purchased hereunder, in certificates of such denominations and in
such names as the Holder may specify.
     3. Payment of Exercise Price. Payment of the Exercise Price shall be made
by check made payable to the order of the Company or wire transfer of
immediately available funds to a bank account designated by the Company.

 



--------------------------------------------------------------------------------



 



     4. Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by the Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) does not exceed 4.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. Each delivery of a Subscription Form by
the Holder will constitute a representation by the Holder that it has evaluated
the limitation set forth in this Section 4 and determined that issuance of the
full number of Warrant Shares requested in such Subscription Form is permitted
under this Section 4. The Company’s obligation to issue shares of Common Stock
in excess of the limitation referred to in this Section 4 shall be suspended
(and, except as provided below, shall not terminate or expire notwithstanding
any contrary provisions hereof) until such time, if any, as such shares of
Common Stock may be issued in compliance with such limitation; provided, that,
if, as of 5:30 P.M., New York City time, on the Expiration Date, the Company has
not received written notice that the shares of Common Stock may be issued in
compliance with such limitation, the Company’s obligation to issue such shares
shall terminate. By written notice to the Company, the Holder may waive the
provisions of this Section 4 but any such waiver will not be effective until the
61st day after such notice is delivered to the Company, nor will any such waiver
effect any other Holder.
     5. [Reserved].
     6. Adjustment for Dividends, Distributions, Subdivisions, Combinations,
Mergers, Consolidations or Sale of Assets.
          6.1. Manner of Adjustment.
               (a) Stock Dividends, Distributions or Subdivisions. In the event
the Company shall issue shares of Common Stock in a stock dividend, stock
distribution or subdivision, the Exercise Price in effect immediately before
such stock dividend, stock distribution or subdivision shall, concurrently with
the effectiveness of such stock dividend, stock distribution or subdivision, be
proportionately decreased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately increased.
               (b) Combinations or Consolidations. In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.

 



--------------------------------------------------------------------------------



 



               (c) Adjustment for Reclassification, Exchange or Substitution. In
the event that the class of securities issuable upon the exercise of this
Warrant shall be changed into the same or a different number of shares of any
class or classes of stock, whether by capital reorganization, reclassification
or otherwise (other than any event addressed by Sections 6.1(a), 6.1(b) or
6.1(d)), then and in each such event the Holder shall have the right thereafter
to exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of the class of securities
into which such Warrant might have been exercisable for immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.
               (d) Adjustment for Merger, Consolidation or Sale of Assets. In
the event that the Company shall merge or consolidate with or into another
entity or sell all or substantially all of its assets, this Warrant shall
thereafter be exercisable for the kind and amount of shares of stock or other
securities or property to which a holder of the number of shares of Common Stock
of the Company deliverable upon exercise of this Warrant would have been
entitled upon such consolidation, merger or sale; and, in such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions set forth in this Section 6
with respect to the rights and interest thereafter of the Holder of this
Warrant, to the end that the provisions set forth in this Section 6 shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
shares of stock or other property thereafter deliverable upon the exercise of
this Warrant.
          6.2. Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 6, the
Company at its expense shall promptly upon request compute such adjustment or
readjustment in accordance with the terms hereof and furnish to the Holder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based.
          6.3. Closing of Books. The Company shall at no time close its transfer
books against the transfer of any shares of Common Stock issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely and
proper issuance of such shares.
     7. Covenants of the Company. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for the purpose of issue upon exercise of the
rights evidenced hereby, a sufficient number of shares of the class of
securities issuable upon exercise of this Warrant to provide for the exercise of
such rights. All securities which may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof. Upon surrender for exercise, this Warrant
shall be canceled and shall not be reissued; provided, however, that upon the
partial exercise hereof a substitute Warrant of like tenor and date representing
the rights to subscribe for and purchase any such unexercised portion hereof
shall be issued.
     8. No Rights as Shareholder Until Exercise. This Warrant shall not entitle
the Holder to any voting rights or any other rights as a stockholder of the
Company but upon presentation of this

 



--------------------------------------------------------------------------------



 



Warrant with the Subscription Form duly executed and the tender of payment of
the Exercise Price at the office of the Company pursuant to the provisions of
this Warrant, the Holder shall forthwith be deemed a stockholder of the Company
in respect of the securities for which the Holder has so subscribed and paid.
     9. No Change Necessary. The form of this Warrant need not be changed
because of any adjustment in the Exercise Price or in the number of shares
issuable upon its exercise. A Warrant issued after any adjustment or any partial
exercise or upon replacement may continue to express the same Exercise Price and
the same number of shares (appropriately reduced in the case of partial
exercise) as are stated on this Warrant as initially issued, and that Exercise
Price and that number of shares shall be considered to have been so changed as
of the close of business on the date of adjustment.
     10. Addresses for Notices. All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
and shall be deemed to have been duly made when delivered:
          If to the Holder, to the Holder’s address as shown on the books of the
Company; or
          If to the Company, to the address set forth on the first page of this
Warrant.
     11. Substitution. In the case this Warrant shall be mutilated, lost, stolen
or destroyed, the Company shall issue a new Warrant of like tenor and
denomination and deliver the same (a) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (b) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft, or destruction of such Warrant (including, without
limitation, a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction), and indemnity agreement satisfactory to the
Company.
     12. Transfer Restrictions. Subject to the Holder complying with the
applicable federal and state securities laws, this Warrant shall be freely
transferable by the Holder, and may be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise).
     13. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision(s) reasonably and in good faith, in order to maintain or achieve the
economic position enjoyed by each party as close as possible to that under the
provision(s) rendered unenforceable, and (a) such unenforceable provision(s)
shall be excluded from this Warrant and replaced with the renegotiated
provision, (b) the balance of the provisions of this Warrant shall be
interpreted as if such unenforceable provision(s) were so excluded and (c) the
balance of the provisions of this Warrant shall be enforceable in accordance
with its terms.
     14. Taxes. The Company makes no representations about tax treatment to the
Holder with respect to receipt or exercise of this Warrant or acquiring,
holding, or disposing of the Common Stock, and the Holder represents that the
Holder has had the opportunity to discuss such treatment with the Holder’s tax
advisers.

 



--------------------------------------------------------------------------------



 



     15. Governing Law. This Warrant shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware without
regard to its principles of conflicts of laws.
     16. Registration Rights. All of the Warrant Shares are subject to and
covered by the terms of a Registration Rights Agreement dated April 2, 2008.
     17. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Holder
and the Company.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Warrant to be executed
this ___ day of April, 2008.

              TETON ENERGY CORPORATION
 
       
 
  By:    
 
       
 
  Name:   Dominic J. Bazile II
 
       
 
  Title:   EVP & Chief Operating Officer
 
       

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION FORM

     
TO:
  Teton Energy Corporation
 
  410 17th Street, Suite 1850
 
  Denver, CO 80202

     (1) The undersigned hereby elects to purchase ___ shares of the Common
Stock of Teton Energy Corporation (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full. If
this Warrant is not fully exercised, the undersigned requests that a new Warrant
to purchase the balance of the shares of Common Stock remaining purchasable
hereunder be issued in the name of                                         .
     (2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

         
 
 
 
(Name)    
 
       
 
       
 
       
 
       
 
  (Address)    
 
       
 
       
 
  (Tax Identification Number)    
 
       

     
 
(Date)
   
 
   
 
(Signature)
   
 
   
 
(Print name)
   

 